UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-1240


AMINA AL-HABASHA,

                Plaintiff – Appellant,

          v.

ROANOKE CITY SCHOOLS,

                Defendant – Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     James C. Turk, Senior
District Judge. (7:07-cv-00460-jct)


Submitted:   June 24, 2010                  Decided:   June 29, 2010


Before DUNCAN, AGEE, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Amina Al-Habasha, Appellant Pro Se.       Elizabeth Kay Dillon,
GUYNN, MEMMER & DILLON, PC, Salem, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Amina   Al-Habasha   appeals   the   district   court’s   order

denying her motion for relief from judgment pursuant to Fed. R.

Civ. P. 60(b), in which she sought to reinstate her employment

discrimination action, which was dismissed after she failed to

effect service on the Defendant despite several extensions of

time to do so.     We have reviewed the record and find no abuse of

discretion and no reversible error.        Accordingly, we affirm for

the reasons stated by the district court.         Al-Habasha v. Roanoke

City Schs., No. 7:07-cv-00460-jct (W.D. Va. Feb. 2, 2010).              We

dispense   with    oral   argument   because    the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                AFFIRMED




                                     2